Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
2.  Claims 1-2, 4-10, 12, 14-19, 23, and 25 are pending.

Response to Arguments
3.	Applicant’s arguments, see remarks, filed 12/6/21, with respect to claims 1, 2, 4-10, 12, 14-19, and 25 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 2, 4-10, 12, 14-19, and 25 has been withdrawn. 


Allowable Subject Matter
4.	Claims 1-2, 4-10, 12, 14-19, 23, and 25 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…generating file metadata defining the association between the first set of file sections and the first user identity and defining the association between the second set of file sections and the second user identity, the file metadata further configured to cause a selection of a type of the viewing application, wherein a first type is selected for the first user identity and a second type is selected for the second user identity, the file metadata, using the access control data, configured to cause the viewing application to 

display, from the file using the association between the second user identity and the second set of file sections defined in the file metadata, the second set of file sections when the file is accessed by a second user associated with the second user identity.”, in combination with the other claimed limitations.   
With respect to independent claim 10, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receiving the file, the file  comprising a set of file sections and other sections and metadata defining a preferred application selection for a viewing application, wherein the set of file sections is associated with the user identity, and wherein the file, using the access control data, causes the preferred application to 
display, from the file using an association between the set of file sections and the user identity defined in metadata, the set of file sections when the file is accessed by the user associated with the user identity, and 
blocking or de-emphasizing a display of the other sections.”, in combination with the other claimed limitations.   

With respect to independent claim 14, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“..generate file metadata defining the association between the first set of file sections and the first user identity and defining the association between the second set of file sections and the second user identity, the file metadata further configured to cause a selection of a type of a viewing application, 
display, from the file using the association between the first user identity and the first set of file sections defined in the file metadata, the first set of file sections when the file is accessed by a first user associated with the first user identity, or 
display, from the file using the association between the second user identity and the second set of file sections defined in the file metadata, the second set of file sections when the file is accessed by a second user associated with the second user identity.” in combination with the other claimed limitations.   

Dependent claims 2, 4-9, 12, 15-19, 23 and 25 are allowed for being dependent to an already allowed claim.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Application 20090025063 by Kasman E. Thomas (hereafter Thomas, previously listed) provides for an author to designate portions of content to be redacted. User defines user roles and 

US Patent 7933952 by Parker et. al. provides for collaborative document environment.  Components of the system can be used to define a number of sections, roles, and other collaboration parameters associated with a collaboration effort.  A workspace can be provisioned to allow participants to interact with a document based in part on a number of permissions.  See abstract and col.  1 lines 28-39.  The workspace can operate to launch an associated application or program depending on the type of information source that is opened, see col. 3 lines 20-22.   Allows users to edit their own sections, see fig. 2a-c.   Parker lacks the details of the file metadata and display.  Parker does not at least disclose the limitations as noted above.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL PHAM/            Primary Examiner, Art Unit 2167